Case 1:18-cr-00457-AMD Document 154 Filed 05/05/20 Page 1 of 2 PageID #: 2080

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

JN/DKK/LB/CJN                                     271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201


                                                  May 5, 2020


By Email and ECF

Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-3) (AMD)

Dear Counsel:

              Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s previous productions. The discovery is being produced pursuant to the
Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
government also requests reciprocal discovery from the defendant.



I.       The Government’s Discovery

     Document Description              Category of                           Bates Range
                                   Discovery Pursuant
                                   to Protective Order

Accounting and tax records          Discovery Material         DOJ_HUAWEI_A_0004784476 –
                                                                DOJ_HUAWEI_A_0004874190
Case 1:18-cr-00457-AMD Document 154 Filed 05/05/20 Page 2 of 2 PageID #: 2081



                                              Very truly yours,

                                              RICHARD P. DONOGHUE
                                              United States Attorney

                                       By:     /s/ Julia Nestor
                                              Alexander A. Solomon
                                              Julia Nestor
                                              David K. Kessler
                                              Sarah Evans
                                              Assistant United States Attorneys
                                              (718) 254-7000

                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                       By:    /s/ Christian J. Nauvel
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys

cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          2
